Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection of claims 23 and 25 have been considered and they are not persuasive. Detailed responses can be found in the rejection of the current office action. 
Applicant argues, page 11, 
What Chen completely fails to disclose or suggest is "the received information pertaining to operational conditions pertaining to at least one of a load and a traffic on the LBT communication links" as recited in amended Claims 15, 19, 23 and 25.

The examiner respectfully disagrees. It is the combination of Chen and Park that teach each and every limitation in the amended claims 23 and 25. Especially, the combination of Chen and Park teaches “the information pertaining to operational conditions pertaining to at least one of a load and a traffic on the LBT communication links" (Chen; figs 4, 10, claim 6, a network node transmits the sub-band information (or operation conditions) that indicates a sub-band with a low usage ratio to the terminal device that performs D2D communication before UE performs LBT operation). Here, the information is sent by the network node. And is related to load or usage ratio.  
Applicant argues, page 12, 
Chen also completely fails to disclose or suggest that the network node "save the received control information for performing one or more operational tasks related to adjustment of a transmit power and a power control of a user terminal" as recited in amended Claims 23 and 25.

The examiner respectfully disagrees. The combination of Chen and Park teaches "save the received control information for performing one or more operational tasks related to adjustment of a transmit power and a power control of the user terminal" (Park, [0087][0105-108][0235-36], UE transmits control information to the base station;  the base station stores the control information or ACK/NACK information about an LBT success or failure in the previous sub-frame and determine ACK/NACK is related to actual data transmission or the operation condition of the communication link; eNB receiving the feedback from UE, determines UL grant which includes Transmission Power control (TPC) which is related to adjustment of transmit power and to power control of the UE). Here, Park is used to teach the limitation. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chen with the teachings of feed-backing the LBT status given by Park. The motivation for doing so would have been to efficiently allocate network resources based on the feedback (Park, [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20170118784) in view of Park (US20180124749, provisional application 62145151, filed on 4/9/2015, has full support).
Regarding claim 23,  Chen discloses a method of operating a network node in a wireless communication network, the method comprising: 
transmitting information to a user terminal pertaining to operational conditions of Listen-Before-Talk (LBT) communication links of a set of LBT communication links, the information pertaining to operational conditions pertaining to at least one of a load and a traffic on the LBT communication links (figs 4, 10, claim 6, the base station transmits the sub-band information (or operation condition) that indicates a sub-band with a low usage ratio to the terminal device that performs D2D communication before UE performs LBT operation); 
Chen does not explicitly disclose receiving, from the user terminal after the user terminal has performed an LBT procedure on at least one LBT communication link, control information related to one or both of: 
the operational conditions of the LBT communication links; and
 a result of a V2X operation performed by the user terminal; and 
saving the received control information for performing one or more operational tasks related to adjustment of a transmit power and a power control of the user terminal.
	Park discloses receiving, from the user terminal after the user terminal has performed an LBT procedure on at least one LBT communication link, control information related to one or both of: 
the operational conditions of the LBT communication links (Park, [0087][0103-105],  may perform LBT, may report LBT successful/failure information  of LBT (or control information regarding the operation conditions) after performing the LBT operation); and
 a result of a V2X operation performed by the user terminal; and 
saving the received control information for performing one or more operational tasks related to adjustment of a transmit power and a power control of the user terminal (Park, [0087][0105-108][0235-36], UE transmits control information to a base station;  the base station stores ACK/NACK information about an LBT success or failure in the previous sub-frame and determine ACK/NACK is related to actual data transmission or the operation condition of the communication link; eNB receiving the feedback from UE, determines UL grant or operation takes which includes Transmission Power control (TPC) which is related to adjustment of transmit power and to power control of the UE).
It is noted that the applicant uses selective language in this claim and the examiner can only show one of the claimed options. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Chen with the teachings of feed-backing the LBT status given by Park. The motivation for doing so would have been to efficiently allocate network resources based on the feedback (Park, [0014]).
Claim 25 is rejected same as claim 23.


Allowable Subject Matter

Claims 15, 17, 19 and 21 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474